Citation Nr: 0617667	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-37 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1976, and had subsequent service with the Air 
National Guard, which appears to have spanned from 1978 to 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision that denied the veteran's 
claims of entitlement to service connection for diabetes 
mellitus and hypertension.  A hearing was held before the 
undersigned Acting Veterans Law Judge at the RO (i.e. a 
Travel Board hearing) in January 2006.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran does not have diabetes mellitus that was 
caused or aggravated by his service, and this disorder was 
not diagnosed within a year of his active duty service.

3.  The veteran does not have hypertension that was caused or 
aggravated by his service, and this disorder was not 
diagnosed within a year of his active duty service.




CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that service 
connection is warranted for diabetes mellitus and 
hypertension.  Initially, it is noted that VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in January 2004 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for diabetes mellitus (to include as 
secondary to exposure to herbicides) and hypertension, what 
evidence they would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  The Board finds that the notice requirements 
set forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claims for service connection and as 
such, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

With respect to the duty to assist, it is noted that service 
medical records (to include Air National Guard records) as 
well as VA and private medical records are in the claims 
file.  The veteran was also afforded a Travel Board hearing.  
While no examination appears to have been accorded regarding 
the veteran's diabetes mellitus and hypertension, as will be 
noted below, there is no indication that either disability 
had its onset in service, and, with respect to the diabetes 
mellitus claim, there is no indication that the veteran 
served in the Republic of Vietnam, nor does he claim 
otherwise.  As such, VA is under no duty to provide an 
examination.  See 38 U.S.C.A. § 5103A(d)(2).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  The 
term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2005); 38 C.F.R. § 3.6(a) (2005).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service.  For certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, and 
diabetes mellitus, a presumption of service connection arises 
if the disease is manifested to a degree of 10 percent within 
a prescribed period following a veteran's discharge from 
service, one year for both cardiovascular-renal disease (to 
include hypertension) and diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005). 

Furthermore, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, Type II 
diabetes mellitus, among other diseases, shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2005).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  

Turning to the relevant evidence of record, the Board points 
out that the veteran's DD Form 214 does not reflect Vietnam 
service and he thus does not satisfy the element of active 
military service in the Republic of Vietnam during the 
Vietnam era.  The veteran does not contend otherwise, and in 
fact, during the January 2006 Travel Board hearing, he 
indicated that while he served during the Vietnam era, he did 
not serve in the Republic of Vietnam.  A review of the claims 
folder reveals that the veteran has not contended that he was 
exposed to herbicides at any time during his military 
service, and as such, establishing entitlement to service 
connection for diabetes mellitus based on exposure to 
herbicides is not for consideration, on a presumptive basis 
or otherwise.

During the January 2006 hearing the veteran testified that he 
was first treated for elevated blood pressure in 1973 and 
that he was first diagnosed with hypertension one year after 
service, or in 1978 or 1979 when he was in the process of 
entering the Air National Guard (his testimony is somewhat 
unclear on the exact year).  He added that he was diagnosed 
with diabetes at the same time he was treated for elevated 
blood pressure.  

A review of the veteran's service medical records does not 
indicate that he was ever treated for elevated blood 
pressure, or that he was diagnosed with hypertension or 
diabetes mellitus while in service.  The report of his 
September 1976 separation examination reflects that his heart 
was normal and that his blood pressure was 120/78.  On the 
report of medical history filled out in conjunction with this 
examination, the veteran indicated that he had never had high 
or low blood pressure (he checked a box to this effect).   

The veteran's Air National Guard medical records are also 
negative for diagnoses of hypertension or diabetes mellitus, 
treatment for either disorder, or treatment for elevated 
blood pressure.  An examination report dated in November 1982 
reflects that the veteran's blood pressure was 132/80, and 
reports dated in August and September 1989 note blood 
pressure readings of 118/88, 110/76, and 108/74.  

Turning to the post-service evidence, a June 1993 VA hospital 
report reflects that the veteran was admitted for an 
esophogastrodudenoscopy and that on discharge, diagnoses 
included mild hypertension.  A December 1999 VA outpatient 
treatment record indicates that the veteran had possible 
impaired glucose tolerance, and in August 2000 he was 
diagnosed with borderline diabetes.  An October 2001 
outpatient treatment record reflects a diagnosis of diabetes 
and notes that the veteran's blood pressure was elevated at 
the time.  Finally, a February 2004 VA outpatient treatment 
record lists a past medical history of hypertension and 
diabetes, and on examination hypertension was diagnosed and 
treated.  

None of these outpatient treatment records suggest that the 
veteran's hypertension or diabetes had their onset in service 
or are otherwise related to his service, to include his Air 
National Guard service (to include any period of active duty 
for training or inactive duty training).  Both disorders were 
first diagnosed many years after the veteran separated from 
active duty service, with hypertension first documented in 
June 1993 and diabetes in August 2000.  

During the January 2006 hearing the veteran stated that a VA 
doctor indicated to him that hypertension was caused by, or 
had its onset during, his military service.  This is not, 
however, substantiated by the record.  Further, what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69,77 (1995).  As well, the veteran's 
statements to the effect that elevated blood pressure was 
treated, and diabetes diagnosed, in service, as well as his 
testimony that he was diagnosed with hypertension shortly 
after his active duty service, are also not substantiated by 
the contemporaneous evidence of record (i.e. service medical 
records).  

To the extent that the veteran claims that he indeed suffered 
from these disorders during his active duty service and/or 
that his currently diagnosed hypertension and diabetes had 
their onset in or are otherwise related to his military 
service, the Board notes that as a layman, he is not 
competent to render an opinion on such matters.  See Espiritu 
v. Derwinski, 2 Vet. App. 292, 294-95 (1991).

The bottom line in this matter is that the objective medical 
evidence does not suggest that either the veteran's diabetes 
mellitus or hypertension was incurred in or aggravated by his 
military service, that either was diagnosed within a year of 
his separation from active duty service, or that either is 
otherwise related to his service.  The preponderance of the 
evidence is against these claims of entitlement to service 
connection for hypertension and diabetes mellitus and as 
such, the benefit-of-the- doubt doctrine does not apply; and, 
the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

As a final point, and as alluded to above, even though there 
exists current diagnoses of hypertension and diabetes in this 
case, the Board finds that an VA examination or opinion for 
clarification purposes or otherwise is not necessary as the 
evidence of record indicating that the veteran does suffer 
from these disorders does not indicate or suggest that either 
may be associated with the veteran's service, and as noted 
hereinabove, neither was shown or suggested to exist in 
service or in the years following active duty service.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).


ORDER

The appeal is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


